Citation Nr: 9900356	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1986 to March 
1988 and from September 1989 to December 1992.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 decision of the VA RO 
which denied service connection for a low back disability.  
This is the only issue on appeal at this time.  The veteran 
was scheduled for a Travel Board hearing in October 1998 but 
it was canceled at her request.  

The Board notes that in June 1996 the RO denied service 
connection for a right knee disorder, and the veteran was 
notified of this in the same month.  She filed a notice of 
disagreement with this issue in December 1996.  The issue of 
service connection for a right knee disability was addressed 
in a supplemental statement of the case which the RO sent to 
the veteran in December 1997.  The cover letter to that 
document told her that, in order to perfect an appeal of this 
issue, she had to file a substantive appeal within 60 days.  
The veteran never filed a substantive appeal (timely or 
otherwise) on this issue, and thus the issue of service 
connection for a right knee disability is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998); Roy v. 
Brown, 5 Vet.App. 554 (1993).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a low back disability which, she maintains, began during 
active service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim of service connection a low back 
disability.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a low back 
disability.  


CONCLUSION OF LAW

The veterans claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp.1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1986 to March 
1988 and from September 1989 to December 1992.  

With regard to the first period of service, the veterans 
October 1986 service enlistment medical examination showed a 
normal spine.  Service medical records show that in January 
1987 she complained of low back pain and pelvic cramps, and 
the assessment was rule out a gynecological problem.  In 
April 1987, the veteran complained of low back pain from an 
intrauterine device (IUD) and she requested removal of the 
device.  Some back tenderness was noted, and assessments 
included mechanical low back pain.  When seen at a 
gynecological appointment later that month, complaints 
included intermittent low back pain for two months.  The rest 
of the service medical records from the first period of 
service are negative for back problems, and the veteran was 
released from active duty in March 1988 due to pregnancy.

With regard to the second period of service, a July 1989 
service medical examination for reenlistment showed a normal 
spine, and no history of back pain was reported.  During her 
second period of service, the veteran was seen in the 
emergency room on two occasions in August 1991 complaining of 
back pain.  On both occasions, she indicated that she had 
accidentally fallen on her back (she was pregnant during both 
incidents).  Assessments included lumbosacral strain and a 
back contusion.  In September 1992, she gave a history of 
chronic lower back pain over many years that increased 
recently due to heavy lifting.  The assessment was low back 
pain, conservative treatment was provided, and a physical 
profile for back pain was ordered.  At the October 1992 
service separation examination, objective clinical evaluation 
showed the spine was normal.  On an accompanying medical 
history form, the veteran gave a history of recurrent low 
back pain.  Later in October 1992, the veteran was treated 
for low back pain and spasm which reportedly began with heavy 
lifting.  There were no abnormal radicular findings.  The 
assessment was acute lumbosacral strain, conservative 
treatment was provided, and a physical profile for back pain 
was ordered.  There were no later findings of back problems 
during this period of service, and the veteran was discharged 
from service in December 1992.

There are no post-service medical records showing back 
problems until January 1996.  The veteran was seen in the 
emergency room of Georgetown Memorial Hospital in January 
1996 complaining of lower back pain.  She reported a history 
of back pain dating back more than ten years, and an 
exacerbation of symptoms in the past week.  The examiner 
diagnosed lumbar pain, rule out disc disease.  When seen a 
couple of days later, the diagnosis was low back strain.

Later in January 1996, Bartolo Barone, M.D. evaluated the 
veteran on referral for complaints of severe lower back pain.  
The veteran reported intermittent lower back pain since age 
21 (she was 32 years old at the time of the examination), 
with recent onset of sciatic symptoms.  Dr. Barone diagnosed 
an L4-5 disc rupture on the right side, with midline and 
lateral free fragment, confirmed by MRI.  Surgery was 
recommended.  In February 1996, the veteran was admitted to 
Roper Hospital and underwent a right hemilaminectomy and disc 
removal at L4-5 on the right side due to a ruptured disc.  

In March 1996, the veteran filed her claim for service 
connection for a low back disability.  She reported post-
service treatment beginning in January 1996.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for a low back 
disability which she contends began in service.   Her claim 
presents the threshold question of whether she has met her 
initial burden of submitting evidence to show that her claim 
is well grounded, meaning plausible.  If she has not 
presented evidence that her claim is well grounded, there is 
no further duty on the part of the VA to assist her with her 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veterans 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  

The veteran served on active duty from December 1986 to March 
1988 and from September 1989 to December 1992.  Service 
medical records show she was seen several times for low back 
complaints during both periods of service, especially during 
the second period when she had episodes of acute lumbosacral 
strain.  However, a chronic low back condition was not shown 
during service, and the service records do not suggest disc 
disease of the low back.  There are no post-service medical 
records of a low back condition until January 1996, more than 
three years after service.  In January 1996, the veteran was 
found to have disc disease of the low back, with a herniated 
disc at L4-5, for which surgery was performed in February 
1996.

In this case, there is no medical evidence linking the 
current lumbar disc condition, which first appeared a few 
years after service, with acute and transitory low back 
symptoms in service or with any other incident of service.  
Without such medical evidence of linkage, the claim for 
service connection is not well grounded.  Caluza, supra.  The 
veterans statement that she has low back disc disease as a 
result of military service is not sufficient to make her 
claim well grounded, because she is a layman and is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent competent medical evidence of causality, the claim for 
service connection must be denied as not well grounded.  


ORDER

Service connection for a low back disability is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
